IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43735

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 713
                                                )
       Plaintiff-Respondent,                    )   Filed: September 30, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
BRIAN ALEXANDER MILLIGAN,                       )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Judgment of conviction and unified sentence of nine years, with a minimum
       period of confinement of four years, for possession of methamphetamine,
       affirmed; order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Elizabeth A.
       Allred, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Brian Alexander Milligan pled guilty to delivery of methamphetamine, Idaho Code § 37-
2732(a). The district court imposed a unified sentence of nine years, with a minimum period of
confinement of four years. Milligan filed an Idaho Criminal Rule 35 motion, which the district
court denied. Milligan appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.


                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Milligan’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Milligan’s judgment of conviction and sentence, and the district court’s order
denying Milligan’s Rule 35 motion, are affirmed.




                                                     2